Exhibit 10.1

WELLS FARGO BANK, NATIONAL ASSOCIATION

c/o Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Dated as of January 28, 2013

SABA SOFTWARE, INC.

2400 Bridge Parkway

Redwood Shores, CA 94065

Attn: Mike Shahbazian

Fax No.: (650) 581-2545

 

Re: Extension under Credit Agreement

Ladies and Gentlemen:

Reference is made to: (i) that certain CREDIT AGREEMENT (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
dated as of June 27, 2011 by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”), and SABA SOFTWARE, INC., a Delaware corporation (“Borrower”),
(ii) that certain Extension under Credit Agreement Letter (the “First Extension
Letter”) dated as of April 13, 2012 by and between Lender and Borrower,
(iii) that certain Second Extension under Credit Agreement Letter (the “Second
Extension Letter”) dated as of May 31, 2012 by and between Lender and Borrower,
(iv) that certain Third Extension under Credit Agreement Letter (the “Third
Extension Letter”) dated as of June 28, 2012 by and between Lender and Borrower,
(v) that certain Extension Under Credit Agreement Letter (the “Fourth Extension
Letter”) dated as of July 31, 2012 and effective July 30, 2012, by and between
Lender and Borrower, (vi) that certain Extension Under Credit Agreement and
Waiver Letter (the “Fifth Extension Letter”) dated as of August 31, 2012, by and
among Lender, Borrower, and Guarantors, (vii) that certain Extension Under
Credit Agreement Letter (the “Sixth Extension Letter”) dated as of September 28,
2012, by and among Lender, Borrower, and Guarantors, (viii) that certain
Extension Under Credit Agreement Letter (the “Seventh Extension Letter”) dated
as of October 31, 2012, by and among Lender, Borrower, and Guarantors, (ix) that
certain Extension Under Credit Agreement Letter (the “Eighth Extension Letter”)
dated as of November 30, 2012, by and among Lender, Borrower, and Guarantors,
and (x) that certain Extension Under Credit Agreement Letter (the “Ninth
Extension Letter”) dated as of December 21, 2012, by and among Lender, Borrower,
and Guarantors. All initially capitalized terms used herein without definition
shall have the meanings ascribed thereto in the Credit Agreement.

Extension of Third Quarter Quarterly Delivery Deadline

Pursuant to the Ninth Extension Letter, on or before January 31, 2013 (the
“Ninth Extended Third Quarter Quarterly Delivery Deadline”), Borrower shall
deliver to Lender (i) copies of the Form 10-Q report for Borrower’s fiscal
quarter ended February 29, 2012 filed by Borrower with the United States
Securities and Exchange Commission or any successor agency and,
(ii) concurrently therewith, the consolidating financial statements of Borrower,
prepared by Borrower, to include balance sheets, income statements, statements
of retained earnings and statements of cash flows, and a duly completed
Compliance Certificate executed by a senior financial officer of Borrower, in
each case, for such fiscal quarter (the “Third Quarter Quarterly Deliverables”).



--------------------------------------------------------------------------------

Borrower has requested that Lender extend the Ninth Extended Third Quarter
Quarterly Delivery Deadline to February 28, 2013. Lender is willing to grant the
extension requested by Borrower. Accordingly, Lender hereby extends the Ninth
Extended Third Quarter Quarterly Delivery Deadline to February 28, 2013 (the
“Tenth Extended Third Quarter Quarterly Delivery Deadline”). Failure of Borrower
to deliver or cause to be delivered to Lender the Third Quarter Quarterly
Deliverables by the Tenth Extended Third Quarter Quarterly Delivery Deadline
shall constitute an immediate Event of Default, unless otherwise waived in
writing in accordance with the Credit Agreement prior to such time.

Extension of First Quarter Quarterly Delivery Deadline

Pursuant to the Ninth Extension Letter, on or before January 31, 2013 (the
“Fourth Extended First Quarter Quarterly Delivery Deadline”) Borrower shall
deliver to Lender (i) copies of the Form 10-Q report for Borrower’s fiscal
quarter ended August 31, 2012 filed by Borrower with the United States
Securities and Exchange Commission or any successor agency and,
(ii) concurrently therewith, the consolidating financial statements of Borrower,
prepared by Borrower, to include balance sheets, income statements, statements
of retained earnings and statements of cash flows, and a duly completed
Compliance Certificate executed by a senior financial officer of Borrower, in
each case, for such fiscal quarter (the “First Quarter Quarterly Deliverables”).

Borrower has requested that Lender extend the Fourth Extended First Quarter
Quarterly Delivery Deadline to February 28, 2013. Lender is willing to grant the
extension requested by Borrower. Accordingly, Lender hereby extends the Fourth
Extended First Quarter Quarterly Delivery Deadline to February 28, 2013 (the
“Fifth Extended First Quarter Quarterly Delivery Deadline”). Failure of Borrower
to deliver or cause to be delivered to Lender the First Quarter Quarterly
Deliverables by the Fifth Extended First Quarter Quarterly Delivery Deadline
shall constitute an immediate Event of Default, unless otherwise waived in
writing in accordance with the Credit Agreement prior to such time.

Extension of Second Quarter Quarterly Delivery Deadline

Pursuant to the Ninth Extension Letter, on or before January 31, 2013 (the
“First Extended Second Quarter Quarterly Delivery Deadline”) Borrower shall
deliver to Lender (i) copies of the Form 10-Q report for Borrower’s fiscal
quarter ended November 30, 2012 filed by Borrower with the United States
Securities and Exchange Commission or any successor agency and,
(ii) concurrently therewith, the consolidating financial statements of Borrower,
prepared by Borrower, to include balance sheets, income statements, statements
of retained earnings and statements of cash flows, and a duly completed
Compliance Certificate executed by a senior financial officer of Borrower, in
each case, for such fiscal quarter (the “Second Quarter Quarterly
Deliverables”).

Borrower has requested that Lender extend the First Extended Second Quarter
Quarterly Delivery Deadline to February 28, 2013. Lender is willing to grant the
extension requested by Borrower. Accordingly, Lender hereby extends the First
Extended Second Quarter Quarterly Delivery Deadline to February 28, 2013 (the
“Second Extended Second Quarter Quarterly Delivery Deadline”). Failure of
Borrower to deliver or cause to be delivered to Lender the Second Quarter
Quarterly Deliverables by the Second Extended Second Quarter Quarterly Delivery
Deadline shall constitute an immediate Event of Default, unless otherwise waived
in writing in accordance with the Credit Agreement prior to such time.

Extension of Annual Delivery Deadline

Pursuant to the Ninth Extension Letter, on or before January 31, 2013 (the
“Fifth Extended Annual Delivery Deadline”), Borrower shall deliver to Lender
(i) copies of the Form 10-K report (including the financial statements contained
therein, which shall be audited by Borrower’s



--------------------------------------------------------------------------------

independent certified public accountant (which independent certified public
accountant shall be of recognized national standing) for Borrower’s fiscal year
ending May 31, 2012 and certified by such independent certified public
accountant (i) to have been prepared in accordance with GAAP and (ii) without
any qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 5.09 of the Credit Agreement)), filed by Borrower
with the United States Securities and Exchange Commission or any successor
agency, (ii) concurrently therewith, consolidating financial statements of
Borrower, prepared by Borrower (to include balance sheets, profit and loss
statements, statements of cash flows, and reconciliations of net worth) for such
fiscal year, and (iii) a duly completed Compliance Certificate executed by a
senior financial officer of Borrower (the “Annual Deliverables”).

Borrower has requested that Lender extend the Fifth Extended Annual Delivery
Deadline to February 28, 2013. Lender is willing to grant the extension
requested by Borrower. Accordingly, Lender hereby extends the Fifth Extended
Annual Delivery Deadline to February 28, 2013 (the “Sixth Extended Annual
Delivery Deadline”). Failure of Borrower to deliver or cause to be delivered to
Lender the Annual Deliverables by the Sixth Extended Annual Delivery Deadline
shall constitute an immediate Event of Default, unless otherwise waived in
writing in accordance with the Credit Agreement prior to such time.

This letter shall not, except as expressly provided herein, by implication or
otherwise, limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of Lender under the Credit Agreement or the other Loan Documents,
and shall not, except as expressly provided herein, alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the other Loan Documents.
Nothing herein shall be deemed to entitle Borrower or any Guarantor to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or the other Loan Documents in similar or different circumstances.
This letter shall be subject to the provisions regarding choice of law and venue
and jury trial waiver applicable to the Credit Agreement.

Each of the undersigned Guarantors consents to the extensions contained herein.
Although the undersigned Guarantors have been informed of the matters set forth
herein and have consented to same, each Guarantor understands that the Lender
Group has no obligation to inform it of such matters in the future or to seek
its acknowledgement or agreement to future consents, amendments, or waivers, and
nothing herein shall create such a duty.

Each of Borrower and each Guarantor hereby reaffirms its obligations under each
Loan Document to which it is a party. All of such obligations owing by Borrower
and such Guarantor are unconditionally owing by Borrower and such Guarantor to
Lender without offset, defense, withholding, counterclaim or deduction of any
kind, nature or description whatsoever. Each of Borrower and each Guarantor
hereby further ratifies and reaffirms the validity and enforceability of all of
the Loan Documents to which it is a party, including any amendments or
modifications or substitutions thereto, and ratifies and reaffirms the validity
and enforceability of all of Liens and security interests heretofore granted by
it pursuant to or in connection with any Loan Document to Lender, as security
for its obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain in full force and effect on and after the date hereof except as
expressly set forth herein.

This letter shall constitute a Loan Document.



--------------------------------------------------------------------------------

Very Truly Yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Daniel Morihiro

Name:   Daniel Morihiro Title:   Director

[SIGNATURE PAGE TO EXTENSION LETTER]



--------------------------------------------------------------------------------

Acknowledged, agreed and accepted this 28th day of January 2013:

 

SABA SOFTWARE, INC.,

a Delaware corporation, as Borrower

By:  

/s/ Peter Williams

Name:   Peter Williams Title:   Executive VP

HAL ACQUISITION SUB INC.,

a Delaware corporation, as a Guarantor

By:  

/s/ Peter Williams

Name:   Peter Williams Title:  

Executive VP

HUMANCONCEPTS, LLC,

a California limited liability company, as a Guarantor

By:  

/s/ Peter Williams

Name:   Peter Williams Title:   Executive VP

[SIGNATURE PAGE TO EXTENSION LETTER]